DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 09/03/2021 have been received and entered into the case record.
Claims 1-10 and 16-24 are pending in the application.
Claims 3, 4, 8, 21 and 22 are amended.
Claims 23 and 24 are newly added
Claims 6-7, 10, 16-18, and 22 are withdrawn from consideration as being drawn to a nonelected
Invention as set forth in the previous Office Action filed 06/03/2021
Claims 1-5, 8, 9, 19-21, 23 and 24 are examined on the merits

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qu et al. (2014. Journal of Translational Medicine 12: 135).
	Regarding claims 1 and 19, Qu et al. teaches a method of culturing MSCs in normoxic conditions which were isolated from human umbilical cord (UC-MSCs) and expanded in an in vitro culture system. 
	Regarding claim 2, Qu et al. teaches that laminin 411 is utilized in the culture and does not utilize another laminin type, therefore the laminin comprising an a4 chain is 100% (i.e. at least 70%) of the laminins utilized (p. 5 and 6)
	Regarding claim 3, Qu et al. teaches that the differentiation is a 4 stage differentiation and therefore the culturing in the presence of laminin-411 can be used to differentiate multipotent stem cells such as pancreatic precursor cells (Abstract, Fig. 1).
	Therefore the invention is anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 19, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (2009. STEM CELLS 27:1869–1878) in view of Qu et al. (2014. Journal of Translational Medicine 12: 135).
Regarding claims 1-4 and 19, Tran et al. teaches a method of culturing human embryonic stem cells (i.e. cells obtainable with BMP4 and Wnt3a or Wnt7a (i.e. an agent which activates the Wnt canonical pathway) in normoxic conditions (Abstract, p. 1870). As the human embryonic stem cells are differentiated, it is interpreted that Wnt3a is applied to MSCs. Wnt3a induced cardiomyogenesis and induced beating clusters at day 16 (p. 1874). Wnt3a highly induces lineage-specific genes characteristics of mesendoderm (Wnt3, Gata4, Gsc, Mixl1,Eomes, Gata6), mesoderm (Tbx6, Kdr, Cdx2, Cdh11, Mesp1, 
Qu et al. teaches a method of culturing MSCs in normoxic conditions which were isolated from human umbilical cord (UC-MSCs) and expanded in an in vitro culture system. The cells were then cultured in the IPC induction and differentiation medium in the presence of laminin 411 (i.e. laminin comprising an a4 chain) to obtain insulin-producing cells (Abstract, p. 2). Furthermore, the cells cultured on laminin 411 are also cultured with various growth factors as well as glucose (p. 3). The resulting definitive endoderm cells of the laminin 411 culture process showed an increase in FOXA2, SOX17, CXCR4, Pdx1 and Ngn3 (p. 5, 10). Culturing in the presence of laminin 411 additionally yielded more clusters of cells than without (p. 5).  As the cells are cultured on a plate coated with laminin 411 and therefore the laminin 411 is covering the bottom of the cell, the resulting progenitor cells are inherently coated by the laminin.
It would be obvious to utilize the method of culturing stem cells with wnt3a as taught by Tran et al. in the presence of laminin 411 as taught by Qu et al. with a reasonable expectation of success. An artisan would be motivated to utilize laminin 411 as culturing on laminin 411 produces more differentiated cell clusters during expansion and increases expression of various genes (Qu et al., p. 5, 10). 
Regarding claims 5 and 8, Tran et al. teaches that the cells obtained through culturing Wnt3a highly express PDGFR-alpha (p. 1869).
Regarding claims 23 and 24, as described above in the combination of Tran et al. and Qu et al. Tran et al. produces cardiac progenitor cells (p. 1869) and Qu et al. effectively coats the cells in laminin 411.
Therefore the invention would be obvious to one of ordinary skill in the art.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (supra) in view of Qu et al. (supra) as applied to claims 1-5, 8, 19, 21, 23 and 24 above, and in further view of  Oh et al. (2003. PNAS 100(21):12313-12318)
	As discussed in the above 103 rejection, the combined references of Tran et al. and Qu et al. make obvious a method of culturing MSCs in the presence of laminin 411 and Wnt3a in order to produce cardiac progenitor cells which highly express PDGFR-alpha as well as various lineage characteristic genes of mesoderm, mesendoderm, and endoderm such as CXCR4.
	However, regarding claim 9, these references do not discuss the way in which the cells expressing CXCR4 are arranged in ischemic heart tissue, nor that it is in an elongated fashion.
	Oh et al. teaches cardiac precursor cells (i.e cardiac progenitor cells) administered into ischemic heart tissue in order to investigate the method of repair and if the cells fuse to the native myocytes (Abstract). As the myocardial muscle is arranged in an elongated fashion, Oh et al. shows that when incorporated into the ischemic heart tissue, the cardiac precursor cells also arrange in an elongated parallel fashion (Figure 4).
	It would have been obvious to one of ordinary skill in the art to obtain cells which arrange in an elongated fashion in ischemic heart tissue as taught by Oh et al. produced by the method of producing cardiac progenitor cells Tran et al. and Qu et al. with a reasonable expectation of success. An artisan would be motivated to have cardiac progenitor cells which arrange in an elongated fashion in ischemic heart tissue as cardiomyocytes are derived from said progenitor cells and therefore would repair and replace the damaged ischemic tissue (p. 12313, Fig 4).
	Therefore, the invention would be obvious to one of ordinary skill in the art.
	


20 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (supra) in view of Qu et al. (supra) as applied to claims 1-5, 8, 19, 21, 23 and 24 above, and in further view of Haque et al. (2013. Scientific World Journal 632972: 1-12)
	As discussed in the above 103 rejection, the combined references of Tran et al. and Qu et al. make obvious a method of culturing MSCs in the presence of laminin 411 and Wnt3a in order to produce cardiac progenitor cells which highly express PDGFR-alpha as well as various lineage characteristic genes of mesoderm, mesendoderm, and endoderm.
Regarding claim 20, the references do not teach culturing in conditions of hypoxia. 
	Haque et al. teaches hypoxic conditions as a means of improving stem cell therapies involving MSCs (Abstract). Haque et al. specifically teaches that hypoxic conditions have a positive role in culture environments of MSCs in that hypoxic conditions can result in a higher proliferation rate along with more population doubling (p. 7). Furthermore Haque et al. teaches that hypoxic conditions may also provide a solution for more efficient engraftment and that these conditions can cause MSCs to grow faster while maintaining a higher proportion of rapidly self-renewing cells as well as increasing the expression of chemokine receptors such as CXCR4 (p. 7-8).
	It would be obvious to one of ordinary skill in the art to utilize hypoxic conditions as taught by Haque et al. in the method of culturing MSCs in the presence of laminin 411 and Wnt3a as taught by Tran et al. and Qu et al. with a reasonable expectation of success. An artisan would be motivated to utilize hypoxic conditions as they are known to improve MSC cell cultures in increasing the proliferation rate while maintaining a higher proportion of rapidly self-renewing cells as well as increasing the expression of chemokine receptors such as CXCR4 (p. 7-8).
	Therefore the invention would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments filed on 09/03/2021 regarding the 112 (a) rejections and 112(b) rejections have been fully considered and are persuasive.  Thus the 112(a) and 112(b) rejections have been withdrawn. 
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive regarding the 102 and 103 rejections. 
Applicant argues in regards to the 102 and 103 rejections that only after the initial expansion of MSCs laminin is utilized and there is only a method of differentiation of MSCs in the presence of laminin and not a method of culture expansion utilizing laminin. As all other rejections are directed towards claim 1 which Qu et al. addresses and no other references utilized in the 103 rejections remedy this deficiency, the rejection is overcome. 
Examiner disagrees with Applicant’s arguments. Qu et al. does teach an expansion of MSCs as it teaches the step of culturing MSCs and/or cells from a mesenchymal fraction in the presence of at least one laminin with an a4 chain. While the laminin is involved with the differentiation, the culture can still expand the number of cells. In fact, Qu et al. discloses that the a4 chain laminin results in increased clusters which reads on expansion of those cells. Furthermore, Figure 1’s description discusses the culture-expansion which involves differentiation as well into Isl1+ cells. 
Therefore the 102 and 103 rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./               Examiner, Art Unit 1632                                                                                                                                                                                         
/TAEYOON KIM/Primary Examiner, Art Unit 1632